Scott, Judge.
This was a suit begun by the plaintiff in error against his wife, the defendant in error, for a^divorce. There was.a decree nisi taken against the wife. Then the following entry appears of record: “ Afterwards, the plaintiff appears and being heard, it is considered and adjudged by the court that his petition be dismissed.”
It appears from this entry that the cause was heard by the court on the merits, and that it did not go off on a demurrer. There being nothing preserved by a bill of exceptions, none of the evidence taken being shown, the judgment must be affirmed.
Judge Ryland concurring.